 1

 2

 3

 4

 5

 6

 7

 8

 9                                    UNITED STATES DISTRICT COURT
10                          FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12    AARON LAMONT STRIBLING,                            No. 2:18-cv-0870-KJM-EFB P
13                       Plaintiff,
14            v.                                         ORDER
15    BRITTON,
16                       Defendant.
17

18          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

19   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

20   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On October 11, 2018, the magistrate judge filed findings and recommendations, which

22   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

23   and recommendations were to be filed within fourteen days. Plaintiff has not filed objections to

24   the findings and recommendations.

25          The court presumes that any findings of fact are correct. See Orand v. United States, 602

26   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

27   See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law by the

28   magistrate judge are reviewed de novo by both the district court and [the appellate] court . . . .”).
                                                         1
 1   Having reviewed the file, the court finds the findings and recommendations to be supported by
 2   the record and by the proper analysis.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations filed October 11, 2018, are adopted in full;
 5          2. Plaintiff’s belated objections, motion for reconsideration and/or motion for extension
 6   of time to file objections (ECF Nos. 10, 11, 12) are construed together as a motion for
 7   reconsideration of the June 14, 2018 order (ECF No. 8), and so construed, the motion is
 8   GRANTED;
 9          3. The June 14, 2018 order denying plaintiff’s application for leave to proceed in forma
10   pauperis (ECF No. 8) is VACATED; and
11          4. The matter is referred back to the magistrate judge for all further pretrial proceedings.
12   DATED: December 17, 2018.
13

14
                                                     UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
